Citation Nr: 0531412	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  04-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
June 1966 to May 1970, disagreed with the rating decision and 
appealed to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record with respect to the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) discloses a need for 
further development prior to appellate review.  

In July 2002, the veteran submitted an application for 
compensation for PTSD.  In support of his claim, the veteran 
submitted an August 2002 PTSD questionnaire in which he 
described the stressor events upon which he based his claim.  
Specifically, the veteran asserted that his first stressor 
event occurred in approximately June or July 1967 while 
assigned to the G Division of the USS Constellation CVA-64 
Assembly Crew.  The veteran reported that while loading and 
unloading bombs onto an elevator to send up to the flight 
deck, the elevator doors closed too soon which resulted in 
two sidewinder missiles being cut in half.  The veteran 
asserted that he experienced fear of the missiles exploding.  

The second stressor event described in the PTSD questionnaire 
occurred in January, February or March 1970 in the Tonkin 
Gulf while the veteran was assigned to the G Division of the 
USS Constellation.  The veteran asserted that he was standing 
phone watch when approximately 100 bombs were being loaded 
onto his aircraft.  These bombs had been there for 
approximately 6 to 8 hours and were equipped with tail fusers 
and timers.  The veteran stated that he noticed two of the 
bomb's fans spinning, and that the bombs could have exploded 
at any time.  He reported that he slid the bombs overboard, 
called ordnance control and reported the incident.  In 
February 2003, another veteran from the USS Constellation 
submitted a buddy statement on behalf of the veteran's claim.  
The statement asserted that the author of the statement 
remembered several incidents occurring on the USS 
Constellation, including the veteran's encounter with live 
bombs and his disposing of them over the side.  The author of 
the statement asserted that the veteran called ordnance 
control, where the author was on duty.  

The veteran additionally listed several other stressor events 
dated from 1967 through 1970 while in Vietnam in his PTSD 
questionnaire.  Of the stressors, the veteran reported that 
he watched a helicopter try to land on the USS Constellation 
when its rotor quit and the helicopter crashed.  

The veteran was afforded a VA examination in July 2003, which 
noted that the veteran declined to provide numerous details 
about his medical history and his relationships.  The 
examination report also noted that no psychometric testing 
was performed.  The veteran was ultimately assessed with an 
adjustment disorder with irritable mood due to 
dissatisfaction with his job.  The examiner opined that the 
veteran did not have PTSD, but rather his problems resulted 
from chronic job dissatisfaction.  

In the rating decision dated in August 2003, service 
connection for PTSD was denied on the basis that the 
available evidence failed to establish that the veteran had 
PTSD.  In his October 2003 Notice of Disagreement, the 
veteran expressed dissatisfaction with his July 2003 VA 
examination and reiterated the events that he considered to 
be stressors while serving in Vietnam.  He additionally 
testified regarding these events at his BVA hearing in June 
2005.  Subsequently, the veteran submitted a psychological 
evaluation dated in July 2005 from Michael F. O'Connell, 
Ph.D., in which the veteran was diagnosed with PTSD and 
alcohol dependence in recent remission.  

The Board notes that there is no indication in the record on 
appeal that the veteran engaged in combat with the enemy 
while in Vietnam and that his claimed stressors are related 
to that combat.  See 38 C.F.R. § 3.304(f)(1).  As such, in 
order to establish service connection for PTSD, the Code of 
Federal Regulations requires 
(1) medical evidence diagnosing the disorder, (2) a medical 
evidence link between the current disorder and an in-service 
stressor, (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  

The record in this case does not indicate that an attempt has 
been made to verify the veteran's asserted stressors.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it's the Board's opinion 
that further development on this issue is necessary.  As 
such, the Board will return this case to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
VA will notify the veteran when further action on his part is 
required.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO is to contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), and provide 
them with copies of all of the veteran's 
service personnel records.  USASCRUR 
should also be provided with a copy of 
the veteran's August 2002 PTSD 
questionnaire, October 2003 Notice of 
Disagreement with the list of asserted 
stressor events and a copy of the June 
2005 BVA hearing transcript.  The 
USASCRUR should be requested to attempt 
to verify whether the veteran experienced 
the stressful events he reported in those 
documents.  They should also be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressor events.  Any information 
obtained should be associated with the 
claims file.  

2.  Following the receipt of the report 
from USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressor 
event verified by USASCRUR.  If no combat 
action or stressor event has been 
verified, the report should so state.  
The report should be added to the claims 
file.

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the report of USASCRUR or the 
RO's report are responsible for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or nonverified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for 
all opinions offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


